Citation Nr: 0841157	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.
REMAND

Additional development is needed prior to further disposition 
of the claim.  

The veteran has set forth as a stressor that, in July 1970, 
he was transferred from Quang Tri Province to Dong Ha 
Province, where the base he was at received rocket and 
artillery fire several times a week.  The RO searched 
available Army records and could not find a record of any 
attack on the veteran's unit during this time frame.  The RO 
stated that a search was made of July 1970 records.  The 
evidence indicated is two pages of military records obtained 
from records available directly to VA.  The first page shows 
casualties that incurred on July 29 and 30, 1970, which fails 
to mention the veteran's unit (588th Signal Company, 63rd 
Signal Battalion).  The second page is a list of units and 
locations dated September 26, 1970, which shows the 588th 
Signal Company was located in Quang Tri.  On that basis, the 
RO continued the denial of the veteran's claim without 
requesting additional verification of the veteran's claimed 
stressors from the United States Army and Joint Service 
Records Research Center (JSRRC).

The Board notes that it appears that the premise the 
veteran's alleged stressor has been evaluated on is that Dong 
Ha is a province.  However, Dong Ha is actually the capital 
city of the Quang Tri province and was the site of a Combat 
Base.  The evidence obtained by the RO, therefore, is not 
sufficient basis for a denial of the veteran's claim.  Rather 
it is necessary to contact the JSRRC to verify whether the 
588th Signal Company was stationed at the Dong Ha combat base 
and, if so, whether the base received incoming rocket and 
artillery fire in or around July 1970.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the United States Army & Joint 
Services Records Research Center (JSRRC) 
perform a search of the unit history or any 
other available records to determine whether 
the veteran's unit (588th Signal Company, 63rd 
Signal Battalion) was stationed in Dong Ha city 
approximately in July 1970 and, if so, whether 
the base at Dong Ha city came under rocket and 
artillery fire during that time frame.  

2.  If, and only if, a stressor is verified, 
schedule the veteran for a VA psychiatric 
examination for the purpose of ascertaining 
whether any currently diagnosed PTSD is related 
to service.

a.  In the examination request, 
specify for the examiner the 
stressor or stressors that have been 
verified.  The examiner must be 
instructed that only those events 
may be considered for the purpose of 
determining whether the veteran was 
exposed to one or more stressors in 
service.  

b.  The examiner should state 
whether a diagnosis of PTSD pursuant 
to DSM-IV is warranted.  If not, the 
examiner should state which criteria 
for the diagnosis are not met.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify whether any alleged stressor 
found to be established by the 
evidence of record was sufficient to 
produce PTSD.

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the veteran's military 
service.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, issue 
a supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

